Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are cancelled by the applicant.
Claims 10-17 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mark D. Elchuk (Reg. No.: 33,686) on 04/20/2021.
The application has been amended as follows:
Claim 10 (Currently Amended): 
A master distributor strip system for distributing electrical energy for equipment and/or server cabinets in a data center, comprising:
a master distributor strip having a first hardware configuration;
at least one standard distributor strip having a second hardware configuration which forms a different and less capable information processing hardware configuration different from, and less capable than, the first hardware configuration, and a plurality of power connection receptacles for providing power to external loads within the data center coupled to the plurality of receptacles;
the master distributor strip having the first hardware configuration including:

sensors in communication with the plurality of connection receptacles for determining data at least relating to a status of the master distributor strip and/or the plurality of connection receptacles,
a communications module in communication with the sensors and configured to retrieve and/or receive the data generated by the sensors,
an information and management module in communication with is configured to provide the data of the
sensors, retrieved and/or received by the communications module, directly to a user, via a communications network interface,
the communications module furthermore being configured to retrieve data relating to a status of the at least one standard distributor strip as well as to the electrical loads being supplied by said standard distributor strip, and/or to receive the retrieved data thereof, and to communicate said retrieved data to the information and management module, and
the information and management module further being configured to provide the data relating to the at least one standard distributor strip and/or the electrical loads being supplied by said standard distributor strip thereof directly to the user, via the communications network interface, characterized in that the communications module is furthermore configured to communicate with at least one external sensor and/or external actuator that is through a communications network,
wherein the communication of the communications module with the at least one standard distributor strip is conducted via the communications network, and
wherein the communications module is configured to actively search for master and/or standard distributor strips within the data center and remotely-arranged sensors in communication with the communications network, to establish a connection therewith and to communicate therewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365.  The examiner can normally be reached on M and Th 7:30am - 3:00pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/A.S./Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115